Citation Nr: 0015871	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  98-10 573A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for hearing loss. 

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from February 1949 to June 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The issue of entitlement to service connection for the 
residuals of frozen feet was among the issues addressed in 
the July 1998 Statement of the Case.  However, entitlement to 
service connection for the residuals of frozen feet was 
established in an April 1999 rating decision.  This is 
considered a full grant of the benefits sought on appeal.  
Therefore, the issue of entitlement to service connection for 
the residuals of frozen feet is not before the Board. 


FINDINGS OF FACT

1.  The veteran has not submitted evidence of a right knee 
disability during active service, and he has not submitted 
any competent medical evidence of a nexus between his current 
right knee disability and active service.  

2.  The veteran has not submitted evidence of hearing loss 
during active service, and he has not submitted evidence of a 
nexus between his current hearing loss and active service.  

3.  The veteran has not submitted medical evidence that 
contains a diagnosis of PTSD.  


CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to service connection 
for a right knee disability is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).  

2.  The veteran's claim for entitlement to service connection 
for hearing loss is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

3.  The veteran's claim for entitlement to service connection 
for PTSD is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has developed a right knee 
disability, hearing loss, and PTSD as a result of active 
service.  He believes that exposure to extreme cold during 
service may have led to his knee disability.  The veteran 
states that he served as a combat medic, and that he was 
exposed to noise from small arms fire on a frequent basis.  
He also notes that he treated many wounded and dying men in 
the course of his duties. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131. 

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  The claim does not need to be conclusive, 
but only possible in order to be well grounded.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The appellant has the 
burden of submitting evidence to show that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for there to be a well grounded claim for service 
connection, there must be evidence of incurrence or 
aggravation of a disease or injury during service, competent 
evidence that the veteran currently has the claimed 
disability, and evidence of a nexus between the inservice 
disease or injury and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

I. Right Knee

If arthritis becomes manifest to a degree of 10 percent 
within one year of separation from active service, then it is 
presumed to have been incurred during active service, even 
though there is no evidence of arthritis during service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999). 

The service medical records are negative for a right knee 
disability.  There is no evidence of an injury to the knee in 
service, or of complaints of knee problems.  The June 1952 
discharge examination reported that the lower extremities 
were normal.  

The initial post-service evidence of a right knee disability 
is found in the report of a June 1997 VA examination.  At 
that time, the veteran's right knee had pain on motion, 
tenderness, and crepitus.  An X-ray study revealed 
degenerative changes of the right knee.  

VA treatment records dated from September 1997 to December 
1997 show that the veteran continued to receive occasional 
treatment for joint pain, including right knee pain.  
November 1997 records note degenerative joint disease of the 
bilateral knees, and indicate that the veteran was being 
evaluated for bilateral total knee replacements.  

VA treatment records from 1998 reveal that the veteran 
continued to be treated for his right knee disability.  June 
1998 records include an assessment of severe degenerative 
joint disease.  July 1998 records show that the veteran 
underwent surgery for a total right knee replacement.  
Additional treatment records dated through 1998 indicate that 
the veteran was afforded follow up treatment and 
rehabilitation following his surgery.  

The veteran appeared at a hearing before a hearing officer at 
the RO in October 1998.  He testified that he was told by his 
doctor that his right knee disability was the result of old 
age.  The veteran did not state that he had sustained any 
knee injury during service, but expressed his belief that the 
extreme cold he was exposed to in Korea may have had an 
adverse effect on his joints.  See Transcript. 

The veteran has not submitted evidence of a well grounded 
claim for entitlement to service connection for a right knee 
disability.  The service medical records are negative for a 
right knee injury or disability, and the veteran has not 
stated that he sustained any injury during service.  The 
initial evidence of a right knee disability is dated 1997, 
which is 45 years after the veteran was discharged from 
service.  The current medical records show that the veteran 
developed severe degenerative joint disease of the right knee 
which required a total knee replacement.  However, these 
records are completely negative for any opinion that relates 
the current right knee disability to active service.  The 
Board is aware of the veteran's belief that the extreme cold 
to which he was exposed in service may have affected his 
knee, but the veteran is not a physician, and he is not 
qualified to express a medical opinion as to such a 
relationship.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Therefore, as the veteran has not submitted any 
evidence of a right knee disability in service, and as he has 
not submitted any evidence of a nexus between his current 
right knee disability and active service, his claim is not 
well grounded.  Caluza, supra.

II. Hearing Loss

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385 
(1999), which provides that service connection for impaired 
hearing shall not be established when hearing status meets 
pure tone and speech recognition criteria.  Hearing status 
will be considered a disability for the purposes of service 
connection when the auditory thresholds in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (1999).  The 
United States Court of Veterans Appeals (Court) has indicated 
that the threshold for normal hearing is between 0 and 20 
decibels and that higher thresholds show some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

A review of the service medical records is negative for 
evidence of hearing loss.  The February 1949 entrance 
examination found that the veteran's hearing was 15/15 for 
whispered voice bilaterally.  There is no indication that the 
veteran was afforded an audiological evaluation as part of 
the June 1952 discharge examination.  

The initial post-service evidence of hearing loss is 
contained in the report of a June 1997 VA examination.  The 
veteran stated that he had first noted his hearing loss 
approximately one year previously.  He did not notice any 
significant hearing loss at the time of his discharge.  An 
audiogram conducted at this time revealed pure tone 
thresholds of 15, 30, 45, and 50 at the frequencies of 1000, 
2000, 3000, and 4000 Hertz for the right ear.  The left ear 
had pure tone thresholds of 15, 35, 50, and 60 at these same 
frequencies.  The impression was sensorineural hearing loss 
of both ears probably related to presbycusis.  He opined that 
there was no evidence of loud noise exposure causing a 
hearing loss.  

At the October 1998 hearing, the veteran testified that 
testing showed he had normal hearing when he entered service.  
He was not tested after service because he did not realize it 
was needed.  The veteran stated that he had been exposed to 
small arms fire without hearing protection during service.  
See Transcript.  

The Board finds that the veteran has not submitted evidence 
of a well grounded claim for entitlement to service 
connection for hearing loss.  The service medical records are 
negative for evidence of hearing loss, and this disability 
was first shown in 1997, which is 45 years after the 
veteran's discharge from service.  There is no medical 
opinion relating the veteran's hearing loss to active 
service.  The June 1997 examiner stated that the hearing loss 
was probably due to presbycusis, and opined that there was no 
evidence of noise induced hearing loss.  Therefore, as the 
veteran has not submitted evidence of hearing loss in 
service, and as he has not submitted evidence of a nexus 
between his current hearing loss and active service, his 
claim is not well grounded.  Caluza, supra.

III. PTSD

Service connection for PTSD requires three elements: (1) a 
current diagnosis of PTSD, (2) credible supporting evidence 
that the claimed in-service stressor actually occurred, and 
(3) medical evidence of a causal nexus between the current 
symptomatology and the claimed in-service stressor.  See 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  Recently, the 
regulation applicable to PTSD service connection claims, 
38 C.F.R. § 3.304(f), was amended to reflect changes in VA 
law as a result of the Cohen decision.  See 64 Fed. Reg. 
32807-08 (1999). 

The service medical records are negative for evidence of a 
psychiatric disability.  

The veteran's personnel records and his October 1998 
testimony indicate that he was a combat medic in Korea, and 
served at Chosen reservoir.  He received the Combat Medical 
Badge.  

The post-service medical records do not contain a diagnosis 
of PTSD, or show any treatment for a psychiatric disability.  
Hospital records from July 1997 indicate that the veteran was 
experiencing vivid dreams and nightmares.  The veteran 
believed that this was due to his pain medication.  The 
content of these dreams was not noted.  

The veteran was afforded a VA psychiatric examination in 
December 1997.  He was noted to have served as a combat medic 
in Korea.  He had no history of psychiatric treatment since 
discharge from service.  He was not currently having any 
problems with depression, his energy level was fine, and his 
appetite was satisfactory.  In relation to a question 
concerning problems with tension, stress, or anxiety, he 
stated that he did worry about his children.  He did not have 
any sleep problems.  The veteran reported no problems with 
anger or irritability.  He had been married since 1954, and 
described his marriage as being all right.  The veteran had 
worked as a house painter from 1952 until he retired seven 
years ago.  He enjoyed social activities with his brother and 
some friends.  Following mental status examination, the 
diagnosis was of no mental disorder.  The examiner stated 
that there was not sufficient current clinical symptomatology 
to warrant a diagnosis of PTSD.  

The veteran testified at the October 1998 hearing that he had 
nightmares about combat.  He said he could be short tempered, 
but not with his children.  He also said he had some guilty 
feelings about his experiences.  The veteran stated that he 
had never received any treatment for a psychiatric 
disability, and that he was not currently attending any type 
of support group.  See Transcript. 

As the first step in reaching a decision in this case, the 
Board must make a specific finding as to whether or not the 
veteran actually engaged in combat.  Zarycki v. Brown, 6 Vet. 
App. 91 (1993).  

A review of the record indicates that the veteran served in 
Korea, and received the Combat Medical Badge.  He was a 
medic, and he testified in October 1998 that he treated many 
wounded men during battle.  Therefore, the Board concedes 
that the veteran was involved in combat during service.  

However, in spite of the veteran's combat experiences, the 
Board must still find that he has not submitted a well 
grounded claim for entitlement to service connection for 
PTSD.  The medical records do not show that the veteran has a 
psychiatric disability.  There is no evidence of complaints 
or treatment for PTSD.  The veteran has not submitted any 
medical evidence that contains a diagnosis of PTSD.  The 
December 1997 VA examination diagnosed no mental disorder, 
and the examiner added that there was insufficient current 
clinical symptomatology for a diagnosis of PTSD.  Therefore, 
as the veteran has not submitted any medical evidence to show 
that he currently has the disability for which he seeks 
service connection, his claim is not well grounded.  Caluza, 
supra; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

IV. Conclusion

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claims well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its 
obligations under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Entitlement to service connection for a right knee disability 
is denied as not well grounded. 

Entitlement to service connection for hearing loss is denied 
as not well grounded. 

Entitlement to service connection for PTSD is denied as not 
well grounded. 



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

